Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
as of the 23rd day of April, 2019 (the “Effective Date”) by and between Cyren
Ltd. and Cyren Ltd.’s wholly owned U.S. subsidiary, Cyren Inc. (together,
“Cyren” or “Company”) and Brett Michael Jackson, a Virginia resident
(“Executive”).

 

PRELIMINARY STATEMENTS

 

A. The Company desires to employ Executive as Chief Executive Officer (CEO) of
Cyren, and Executive desires to be employed by Cyren in said capacity; and

 

B. Each party desires to set forth in writing the terms and conditions of their
understandings and agreements.

 

NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein, the Company hereby agrees to employ Executive and Executive
hereby accepts such employment upon the terms and conditions set forth in this
Agreement:

 

1. Position. The Company agrees to employ Executive in the position of CEO of
Cyren. While Executive’s formal employment will be with Cyren Inc., Executive
shall act as CEO to both Cyren Ltd. and Cyren Inc. Executive shall begin to
serve and perform his duties as CEO as soon as practicable, but in no event
later than thirty days after the Effective Date on a date to be mutually agreed
(“Start Date”). Executive agrees that he will perform the duties that are
reasonably consistent with the position of chief executive officers across the
country. Executive will report to the Board of Directors of Cyren Ltd. (the
“Board”), who may direct or change Executive’s responsibilities from time to
time in the best interests of the Company so long as any changes or directions
are consistent with the position described above and subject to the terms of
this Agreement.

 

Executive agrees that he will devote his best efforts and all of his business
time and attention to all facets of the business of the Company and will
faithfully and diligently carry out the duties of CEO. Executive agrees to
comply with all written Company policies in effect from time to time, and to
comply with all laws, rules and regulations, including, but not limited to,
those applicable to the Company.

 

2. Compensation and Benefits.

 

a)Base Salary. The Company agrees to pay Executive a base salary of $365,000 on
an annual basis (“Annual Base Salary”). The Company will review Executive’s
Annual Base Salary on an annual basis and will adjust as reasonably necessary at
the discretion of the Company’s Compensation Committee (the “Compensation
Committee”) and Board, subject to the Company’s compensation policy as in effect
from time to time and the applicable provisions of the Israeli Companies Law,
1999 and the regulations promulgated thereunder, as amended from time to time.

 



 

 

 

b)Bonus. In addition to the compensation outlined above, Executive shall be
entitled to receive an annual bonus of up to $225,000, which actual amount shall
be determined at the sole discretion of the Compensation Committee and Board,
which will be based on pre-determined performance targets approved by the
Compensation Committee and Board, and paid on or before the last day of the
first quarter following the year in which it is earned. Employee must be
employed by the Company for entire previous calendar year to be eligible for
payment of such bonus. Executive shall receive a bonus prorated with respect to
Executive’s first year of partial employment.

 

c)Benefits Generally. In addition to other benefits established by this
Agreement, the Company shall make available to Executive, throughout the term of
this Agreement, benefits as are generally provided by the Company to its
executive officers, (and at a cost to Executive similar to similarly situated
executive officers), including but not limited to any group life, health,
dental, vision, disability or accident insurance, retirement savings plan,
401(k) plan, or other such benefit plan or policy which may presently be in
effect or which may hereafter be adopted by the Company for its executive
officers and key management personnel. The general obligation contained in this
paragraph is not intended, and should not be interpreted, to require the Company
to adopt or maintain any particular plan or policy.

 

d)Vacation. Executive shall be entitled to 20 days of vacation in each calendar
year, in addition to any leave of absence and leave for illness or temporary
disability in accordance with the policies of the Company in effect from time to
time. Any unused vacation from the previous service year may be carried over in
accordance with the Company’s vacation accrual policy.

 

e)Reimbursement of Expenses. The Company shall promptly reimburse Executive for
all business expenses that are reasonable and necessary and are incurred by
Executive while performing his duties under this Agreement, upon presentation of
expense statements, receipts and/or vouchers, or such other information and
documentation as the Company may reasonably require, subject to Company policy
regarding expense reimbursement applicable to other executives. Executive shall
be entitled to be reimbursed for business-class travel for international
flights.

 

f)Equity Compensation: Executive will be granted 1,080,000 options (representing
approximately 2% of Cyren’s issued and outstanding shares as of the date
hereof). On the one year anniversary of such grant date, ¼ of the options
granted shall vest, and following such anniversary, 1/36 of the remaining
options granted shall vest each month over the following 36 months, subject to
Executive’s continued service with the Company through each vesting date.
Executive will also be granted 810,000 restricted share units (representing
approximately 1.5% of Cyren’s issued and outstanding shares as of the date
hereof). The RSUs will vest 1/4 per year on the anniversary of the grant date.
The above options shall be issued within thirty days after the Start Date, and
the RSUs shall be issued upon shareholder approval of the increase of Cyren’s
equity pool (anticipated within approximately 90 days following the signing of
this Agreement). The above options and RSUs shall also be subject to the terms
of Cyren’s Compensation Policy and 2016 Equity Incentive Plan, as may be amended
from time to time.

 



2

 

 

3. Term and Termination.

 

a)At-Will Employment. Executive is considered to be an employee “at will.”
Executive’s continued employment shall be in accordance with and governed by
this Agreement, unless modified by the Parties in writing.

 

b)Notice of Termination by Either Party. Executive or the Company may terminate
this Agreement for any reason or no reason upon delivering written notice to the
other Party. For purposes of termination under this Section 3(b), Executive
shall provide at least thirty (30) days’ written notice to the Company, and
Company shall provide written notice to the Executive in accordance with
Sections 4 and 5, as applicable, unless the termination is for Cause, death or
Disability. Such written notice shall be referred to as a “Termination Notice,”
and the period of time beginning with the date of the Termination Notice and
ending with the Termination Date shall be referred to as the “Notice Period.”
The Termination Date will be the date that employment will end as identified in
the Termination Notice. At the Company’s election, the Company may expedite the
effect of any Termination Notice by paying Executive the amount of salary to be
earned through the Termination Date for the Notice Period.

 

c)Termination by the Company for Cause. The Company may terminate this Agreement
immediately without Notice if the basis for termination is for Cause.

 

“Cause” means any of the following:

 

(1) An act of dishonesty or fraud taken in connection with Executive’s
responsibilities as employee (other than acts that are immaterial or
inadvertent, which acts Executive promptly cures) or failure to abide by
Company’s code of conduct or other material policies;

 

(2) Material breach of fiduciary duty or duty of loyalty owed to Company or
material breach of duty to protect confidential information;

 

(3) Conviction or “no contest” plea to felony or crime involving fraud,
embezzlement, dishonesty, misappropriation of funds or other moral turpitude;

 

(4) Gross negligence or willful misconduct in performance of duties;

 

(5) Executive’s repeated failure to perform any reasonable assigned duties after
written notice from the Board; or

 

(6) Executive’s action or inaction which, in the reasonable discretion of the
Board, causes actual material harm to the Company, its brand, image, executives
or property (unless, to the extent curable, such action or inaction is promptly
cured upon receipt of notice of Cause from the Board).

 



3

 

 

d)Disability. The Company may terminate this Agreement at any time Executive
shall be deemed by the Board to have sustained a “Disability.” Executive shall
be deemed to have sustained a “Disability” if he shall have been unable to
perform his duties for a continuous period of more than 90 days, even with
reasonable accommodation, in any twelve-month period or if he qualifies for
benefits under the Company’s long-term disability program. In the event that
Executive’s employment is terminated due to Executive’s Disability, then
Executive shall be entitled to receive:

 

(1) twelve months accelerated vesting for unvested time-based equity awards
following Disability (provided that any unvested options and/or RSUs are
forfeited and subject to Executive executing and complying with the severance
conditions below); and

 

(2) continued Company-paid COBRA coverage under Cyren’s health/vision/dental
plans for Executive and his eligible dependents for 6 months; and

 

e)Death. In the event that Executive’s employment terminates by reason of his
death, (i) within 30 days following the date of death, the Company shall pay to
Executive’s estate any accrued salary earned through the date of Executive’s
death, and (ii) his estate should be entitled to twelve months accelerated
vesting for unvested time-based equity awards following his death. Any unvested
options and/or RSUs are forfeited.

 

f)Employment. Upon termination of this Agreement for any reason, Executive’s
employment shall also terminate and cease, and Executive shall be deemed to have
voluntarily resigned from any and all positions held with the Company, including
with any boards or affiliates of the Company.

 

g)Transition Period. For a period of thirty (30) days after the Termination Date
(the “Transition Period”) regardless of the reason for termination, Executive
agrees to make himself available to assist the Company with transition projects
assigned to him by the Board. Executive may be paid at an agreed upon hourly
rate based on a per diem rate of 1/365th of Executive’s last Annual Base Salary
for any work performed for the Company during the Transition Period.

 

4. Payment Due Upon Termination of Employment. In the event that Cyren
terminates Executive’s employment other than for Cause or death or Disability,
other than during the period 1 month before and 12 months after a Change of
Control, or Executive terminates for Good Reason, Executive will receive:

 

a)advance Notice Period of 3 months followed by a lump sum payment equal to 6
months of his then annual base salary (which salary shall be not less than the
amount shown in Section 2);

 

b)9 months of accelerated vesting for all unvested time-based equity awards
(excluding performance-based awards, if applicable, for which the applicable
goals have not been satisfied); and

 

c)continued Company-paid COBRA coverage under Cyren’s health/vision/dental plan
for Executive and his eligible dependents for 9 months.

 



4

 

 

All severance payments and benefits will be subject to Executive executing and
complying with a release of claims agreement and complying with the confidential
information nondisclosure, non-solicitation and non-disparagement covenants to
be mutually agreed in good faith in connection with the agreement and as set
forth in the Company Confidential Information and Invention Assignment Agreement
(“the CIIA”), which is attached to this Agreement as Exhibit A and fully
incorporated herein. Executive shall also make all reasonable efforts to
transfer his responsibilities to his successor, by, among other things,
assisting and coordinating with such successor and helping familiarize him/her
with the Company. Severance will not be owed on account of non-renewal of the
Agreement in accordance with its terms.

 

“Good Reason” means any of the following: (i) a material reduction in
Executive’s annual base salary or target bonus amount without Executive’s
consent; (ii) a change in the geographic location to greater than fifty
(50) miles from Cyren’s current Virginia office location at which Executive must
perform the services without Executive’s consent; (iii) a change in Executive’s
position with the Company which materially reduces Executive’s duties and
responsibilities without Executive’s consent or (iv) any other action or
inaction that constitutes a material breach by the Company of this Agreement.

 

In order for Executive to terminate for Good Reason, (i) Executive must notify
the Board, in writing, within thirty (30) days of the event constituting Good
Reason of Executive’s intent to terminate employment for Good Reason, that
specifically identifies in reasonable detail the facts and events that the
Executive believes constitute Good Reason; (ii) the event must remain uncured
for thirty (30) days following the date that Executive notifies the Board in
writing of Executive’s intent to terminate employment for Good Reason (the “Good
Reason Notice Period”), and; (iii) the termination date must occur within sixty
(60) days after the expiration of the Good Reason Notice Period.

 

5. Change of Control Severance. In the event that Cyren terminates Executive’s
employment other than for Cause or death or Disability, and Executive’s
termination occurs within 1 month before or 12 months after a Change of Control,
Executive will receive:

 

a)a lump sum payment equal to 6 months of his then annual base salary;

 

b)100% accelerated vesting for all unvested time-based equity awards; and

 

c)continued Company-paid COBRA coverage under Cyren’s health/vision/dental plan
for Executive and his eligible dependents for 6 months.

 

The release of claims and other conditions to payment of severance outlined
above for non-Change of Control severance also will apply.

 

Executive shall not be entitled to any other compensation, including any equity
unless specified herein, upon termination other than as set forth above.
Executive shall not make any claim for any other payments.

 

Upon termination for any reason, Executive will repay to the Company any
outstanding amounts owed within 10 days after termination, or, at the Company’s
discretion, any outstanding amounts owed may be set off by amounts due to
Executive by the Company.

 

“Change of Control” will mean the occurrence of either of the following events:

 

a)any “person” (as such term is used in Sections 13(d) and 14(d) of the Exchange
Act), other than Warburg Pincus and/or its affiliates, becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing more than 50% of the total
voting power represented by the Company’s then outstanding voting securities; or

 



5

 

 

b)the consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets (it being understood that the sale or
spinoff of one or more divisions of the Company shall not constitute the sale or
disposition of all or substantially all of the Company’s assets).

 

Further and for the avoidance of doubt, a transaction will not constitute a
Change of Control if: (i) its sole purpose is to change the place of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

 

6. Nondisclosure. Executive’s position with the Company as CEO requires access
to the confidential documents and trade secrets of the Company. Upon execution
of this Agreement, and in exchange for employment provided to Executive and for
Executive’s promises of non-disclosure and other obligations contained in this
Agreement, the Company will provide Executive access to the Company’s various
trade secrets and confidential or proprietary information, including information
he has not received before, consisting of, but not limited to, information
relating to: (a) business operations and methods; (b) existing and proposed
investments and investment strategies; (c) financial performance; (d)
compensation arrangements and amounts (whether relating to the Company or to any
of its Executives); (e) contractual relationships (including the terms of this
Agreement); (f) business partners and relationships; (g) branding, sourcing,
product development or any other creative aspect of the development, purchase or
marketing of projects, properties or developments of the Company; (h) marketing
strategies; (i) lists with information related to existing or prospective
customers, partners or investors; (j) computerized tools and approaches,
methodologies, systems or programs, mathematical models, simulated results,
simulation software, price or research databases, other research, algorithms,
numerical techniques, analytical results, or technical data, regardless of the
medium in which any such information is contained, related in any way to the
retail businesses conducted by Company; and (k) confidential information
provided or prepared by a third party with whom Company is considering to do, or
does, business that may be subject to a non-disclosure agreement or
confidentiality obligation.

 

The Executive agrees that all Confidential Information, whether prepared by
Executive or otherwise coming into his possession, shall remain the exclusive
property of the Company at all times. Executive further agrees that Executive
shall not, without the prior written consent of the Company, use or disclose to
any third party any of the Confidential Information described herein, directly
or indirectly, either during Executive’s employment with the Company or at any
time following the termination of Executive’s employment with the Company.

 

Upon termination of this Agreement or at any time as reasonably requested by the
Company, Executive agrees that all Confidential Information and other files,
documents, materials, records, notebooks, customer lists, business proposals,
contracts, agreements and other repositories containing information concerning
the Company or the business of the Company (including all copies thereof) in
Executive’s possession, custody or control, whether prepared by Executive or
others, shall remain with or be returned to the Company promptly (within
twenty-four (24) hours) after the Termination Date or the date of such request.

 



6

 

 

7. Notice Under Defend Trade Secrets Act of 2016: Executive is hereby notified
in accordance with the Defend Trade Secrets Act of 2016 that Executive will not
be held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that: (a) is made (i) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (b) is made in a complaint or other document that
is filed under seal in a lawsuit or other proceeding. Executive is further
notified that if Executive files a lawsuit for retaliation by an employer for
reporting a suspected violation of law, Executive may disclose the Company’s
trade secrets to Executive’s attorney and use the trade secret information in
the court proceeding if Executive: (a) files any document containing the trade
secret under seal; and (b) does not disclose the trade secret, except pursuant
to court order.

 

8. Non-disparagement. During Executive’s employment and upon the termination of
Executive’s employment with the company for any reason, Executive shall not make
any disparaging or defamatory statements, whether written or verbal, regarding
the Company or the Board. Similarly, Company shall not make any disparaging or
defamatory statements, whether written or verbal, regarding the Executive. 

 

9. Non-Compete. In consideration of executive’s terms of engagement, and in
order to enable the company to effectively protect its proprietary information
and its substantial investments in goodwill, executive agrees and undertakes
that he will not, so long as he is engaged with the company and for a period of
twelve (12) months following termination of executive’s service for whatever
reason, directly or indirectly, be engaged in, executive or contractor for, or
otherwise employed by, any business or venture that is engaged in any activities
competing with the company and its business activities, or by providing products
or services substantially similar to products or services offered by the company
in any area where the company provides services or has planned to provide
services in the twelve months preceding executive’s termination.

 

10. Non-Solicit. Executive agrees and undertakes that during his employment and
for a period of twelve (12) months following termination of executive’s
employment for whatever reason, executive will not, directly or indirectly,
including personally or in any business in which executive may be an officer,
director or shareholder, solicit for employment or hire any person who is
employed by the company or was employed by the company in the three months
preceding executive’s termination, or any person retained by the company as a
consultant, advisor, contractor, customer, or the like in the twelve months
preceding the executive’s termination.

 

11. Severability and Reformation. If any one or more of the terms, provisions,
covenants or restrictions of this agreement shall be determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions shall remain in full force and
effect, and the invalid, void or unenforceable provisions shall be deemed
severable. Moreover, if any one or more of the provisions contained in this
agreement shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, it shall be reformed by limiting and
reducing it to the minimum extent necessary, so as to be enforceable to the
extent compatible with the applicable law as it shall then appear.

 



7

 

 

12. Clawback. Executive will be required to refund any part of his annual
performance-based cash rewards paid based on financial results that are proven
to be inaccurate and which are restated in the financial statements during the
three years following the actual payment of the annual bonus, provided the
Executive is still employed by the Company upon publication of the restated
financial statements.

 

13. Corporate Opportunities. Executive acknowledges that during the course of
Executive’s employment by the Company, Executive may be offered or become aware
of business or investment opportunities in which Company may or might have an
interest where the Company does or may do business (a “corporate opportunity”)
and that Executive has a duty to advise Board of any such corporate
opportunities before acting upon them. Accordingly, Executive agrees that
Executive will disclose to the Board any corporate opportunity offered to
Executive or of which Executive becomes aware in the same area of business as
Cyren.

 

14. Entire Agreement. This agreement sets forth the entire agreement between the
parties hereto and fully supersedes any and all prior agreements or
understandings, written or oral, between the parties hereto pertaining to the
subject matter hereof, except the CIIA, attached as Exhibit A, which remains in
full force and effect.

 

15. Notices. All notices and other communications required or permitted to be
given hereunder shall be in writing and shall be deemed to have been duly given
if delivered personally, mailed by certified mail (return receipt requested) or
sent by overnight delivery service, or electronic mail, or facsimile
transmission (with electronic confirmation of successful transmission) to the
parties at the following addresses or at such other addresses as shall be
specified by the parties by like notice, in order of preference of the
recipient:

 

If to the Company:

 

Cyren Inc.

1430 Spring Hill Road
Suite 330
McLean, Virginia 22102

Attention: General Counsel

 

If to Executive:

 

 

 

Notice so given shall, in the case of mail, be deemed to be given and received
on the fifth calendar day after posting, in the case of overnight delivery
service, on the date of actual delivery and, in the case of facsimile
transmission, electronic transmission or personal delivery, on the date of
actual transmission or, as the case may be, personal delivery.

 

16. Governing Law and Venue. This agreement will be governed by and construed in
accordance with the laws of the state of Delaware, without regard to any
conflict of laws rule or principle which might refer the governance or
construction of this agreement to the laws of another jurisdiction. Any legal
action in regard to this agreement or arising out of its terms and conditions
shall be instituted and litigated only in Delaware subject to section 16 which
requires mandatory arbitration for all disputes arising out of or relating to
this Agreement.

 



8

 

 

17. Indemnification. Executive will receive indemnification arrangements no less
favorable than Cyren’s other senior executive officers and directors.

 

18. Injunctive relief. The Executive acknowledges that monetary damages for any
breach of sections 6, 8, 9, and/or 10 of the agreement will not be an adequate
remedy and that irreparable injury will result to the company, its business and
property, in the event of such a breach. For that reason, the Executive agrees
that in the event of a breach of sections 6, 8, 9, and/or 10 above, in addition
to recovering legal damages, the Company is entitled to proceed in equity for
specific performance or to enjoin the Executive from violating such provisions.
Executive further agrees and acknowledges that the restrictive covenants in
sections 6, 8, 9, and/or 10 of this Agreement are reasonable and intended to
protect the valid business interests of the Company. Executive further agrees
that the company shall have the right to offset the amount of any damages
awarded by the court resulting from a breach by Executive of sections 6, 8, 9,
and/or 10 against any remaining payments due Executive under this agreement.

 

19. Arbitration. Any dispute or controversy based on, arising under or relating
to this agreement shall be settled exclusively by final and binding arbitration,
conducted before a single neutral arbitrator in Delaware, in accordance with the
employment arbitration rules and mediation procedures of the American
Arbitration Association (the “AAA”) then in effect. Arbitration may be
compelled, and judgment may be entered on the arbitration award in any court
having jurisdiction; provided, however, that the Company shall be entitled to
seek a restraining order or injunction in any court of competent jurisdiction to
prevent any continuation of any violation of the provisions of this Agreement,
and the Executive hereby consents that such restraining order or injunction may
be granted without requiring the Company to post a bond. Only individuals who
are (a) lawyers engaged full-time in the practice of law and (b) on the AAA
roster of arbitrators shall be selected as an arbitrator. Executive may bring
claims only behalf of himself individually; Executive agrees that he will not
assert any claims on a class-wide or collective basis. The hearing must take
place within 90 days of the filing of a claim. The Company and the Executive
agree that only one deposition shall be allowed before the hearing per side and
no discovery shall be exchanged other than the production of exhibits to be used
at the hearing at least ten (10) business days before the hearing. Within ten
(10) days of the conclusion of the arbitration hearing, the arbitrator shall
prepare written findings of fact and conclusions of law. The arbitrator’s fees
and expenses will be borne equally by the parties hereto, and each party shall
bear its own costs and attorney’s fees in connection with such arbitration.

 

20. Assignment. This Agreement is personal to Executive and may not be assigned
in any way by executive without the prior written consent of the Company. The
Company may assign its rights and obligations under this Agreement.

 

21. Counterparts. This Agreement may be executed in counterparts, each of which
will take effect as an original, and all of which shall evidence one and the
same agreement.

 

22. Amendment. This Agreement may be amended only in writing signed by Executive
and by a duly authorized representative of the Company (other than Executive).

 

23. Construction. The headings and captions of this agreement are provided for
convenience only and are intended to have no effect in construing or
interpreting this agreement. The language in all parts of this agreement shall
be in all cases construed in accordance to its fair meaning and not strictly for
or against the Company or Executive.

 



9

 

 

24. Non-waiver. The failure by either party to insist upon the performance of
any one or more terms, covenants or conditions of this agreement shall not be
construed as a waiver or relinquishment of any right granted hereunder or of any
future performance of any such term, covenant or condition, and the obligation
of either party with respect hereto shall continue in full force and effect,
unless such waiver shall be in writing signed by the Company (other than
Executive) and the Executive.

 

25. Announcement. The Company shall have the right to make public announcements
concerning the execution of this agreement and the terms contained herein, at
the Company’s discretion and/or in accordance with applicable law.

 

26. No conflicting obligations. Executive represents that he has not entered
into, and agrees not to enter into, any agreement, either oral or written, in
conflict with this agreement and/or that would preclude or limit his employment
by the company, and confirms that he is under no contractual or other legal
obligations that would prohibit him from performing his duties with the company.
Executive further represents and agrees that the Company has not sought, and he
has not brought, and will not bring with him to the Company, or use in the
performance of his responsibilities for the Company, any materials or documents
of a former employer or third party which are not generally available to the
public, unless he has obtained written authorization from the former employer or
other owner for their possession and use and provided the company with a copy of
such authorization. Executive further represents that in performing his duties
as an executive of the company, he will not utilize any confidential information
of a prior employer or third party.

 

27. Voluntary agreement. Each party to this agreement has read and fully
understands the terms and provisions hereof, has had an opportunity to review
this agreement with legal counsel, has executed this agreement based upon such
party’s own judgment and advice of counsel (if any), and knowingly, voluntarily,
and without duress, agrees to all of the terms set forth in this agreement. The
parties have participated jointly in the negotiation and drafting of this
agreement. If an ambiguity or question of intent or interpretation arises, this
agreement will be construed as if drafted jointly by the parties and no
presumption or burden of proof will arise favoring or disfavoring any party
because of authorship of any provision of this agreement. Except as expressly
set forth in this agreement, neither the parties nor their affiliates, advisors
and/or their attorneys have made any representation or warranty, express or
implied, at law or in equity with respect of the subject matter contained
herein. Without limiting the generality of the previous sentence, the companies,
their affiliates, advisors, and/or attorneys have made no representation or
warranty to executive concerning the state or federal tax consequences to
executive regarding the transactions contemplated by this agreement.

 

28. Code 409A.

 

a.General.  It is the intention of both the Company and Executive that the
benefits and rights to which Executive could be entitled pursuant to this
Agreement comply with Code Section 409A, to the extent that the requirements of
Code Section 409A are applicable thereto, and the provisions of this Agreement
shall be construed in a manner consistent with that intention.  If Executive or
the Company believes, at any time, that any such benefit or right that is
subject to Code Section 409A does not so comply, it shall promptly advise the
other and shall negotiate reasonably and in good faith to amend the terms of
such benefits and rights such that they comply with Code Section 409A (with the
most limited possible economic effect on Executive and on the Company).

 



10

 

 

b.Distributions on Account of Separation from Service.  If and to the extent
required to comply with Code Section 409A, any payment or benefit required to be
paid under this Agreement on account of termination of Executive’s employment
shall be made upon Executive incurring a “separation of service” within the
meaning of Code Section 409A.

 

c.Timing of Payments.  Notwithstanding anything in this Agreement to the
contrary, if Executive is deemed to be a “specified Executive” for purposes of
Code Section 409A, no payments pursuant to, or contemplated by, this Agreement
shall be made to Executive by the Company before the date that is six months
after the Executive’s “separation from service” (or, if earlier, the date of
Executive’s death) if and to the extent that such payment or benefit constitutes
deferred compensation (or may be nonqualified deferred compensation) under Code
Section 409A.  Any payment or benefit delayed by reason of the prior sentence
shall be paid out or provided in a single lump sum at the end of such required
delay period in order to catch up to the original payment schedule.

 

d.No Acceleration of Payments.  Neither the Company nor Executive, individually
or in combination, may accelerate any payment or benefit that is subject to Code
Section 409A, except in compliance with Code Section 409A and the provisions of
this Agreement, and no amount that is subject to Code Section 409A shall be paid
prior to the earliest date on which it may be paid without violating Code
Section 409A.

 

e.Treatment of Each Installment as a Separate Payment.  For purposes of applying
the provisions of Code Section 409A to this Agreement, each separately
identified amount to which Executive is entitled under this Agreement shall be
treated as a separate payment.  In addition, to the extent permissible under
Code Section 409A, any series of installment payments under this Agreement shall
be treated as a right to a series of separate payments.

 

f.Tax Reimbursements.  Notwithstanding anything in this Agreement to the
contrary, Company shall not make any payment, to the extent such payment
constitutes deferral of compensation under Code Section 409A, to reimburse the
Executive in an amount equal to all or a designated portion of the Federal,
state, local, or foreign taxes imposed upon Executive as a result of
compensation paid or made available to Executive by the Company. Executive shall
be solely responsible for any taxes owed relating to his compensation.

 

g.Other Reimbursements.  In the event that Executive receives reimbursement of
expenses or in-kind benefits pursuant to this Agreement, such reimbursement or
benefit shall meet the following requirements: (i) the amount of expenses
eligible for reimbursement or in-kind benefits provided to Executive during any
calendar year will not affect the amount of expenses eligible for reimbursement
or in-kind benefits provided to Executive in any other calendar year, (ii) the
reimbursements for expenses for which Executive is entitled to be reimbursed
shall be made on or before the last day of the calendar year following the
calendar year in which the applicable expense is incurred, and (iii) the right
to reimbursement or in-kind benefits hereunder may not be liquidated or
exchanged for any other benefit.

 

[SIGNATURE PAGE TO FOLLOW]

 

11

 

IN WITNESS WHEREOF, the Company and Executive have executed this Agreement,
effective as of the day and year first above written.

 

  CYREN INC.         By: /s/ Lior Samuelson   Name:   Lior Samuelson   Title:
Chairman and Chief Executive Officer         EXECUTIVE         By: /s/ Brett
Michael Jackson     Brett Michael Jackson

 

12

 

 

EXHIBIT A

 

CYREN CONFIDENTIAL INFORMATION
AND INVENTION ASSIGNMENT AGREEMENT

 

THIS CONFIDENTIAL INFORMATION AND INVENTION ASSIGNMENT AGREEMENT (this
“Agreement”) is made and entered into as of the date set forth below by and
between (i) Cyren Inc. (“Cyren”) and (ii) the undersigned individual
(“Executive”).

 

AGREEMENT

In consideration and as a condition of Executive’s engagement by Cyren and the
compensation paid therefor, the sufficiency of which is hereby acknowledged, it
is hereby agreed as follows:

 

1. Confidential Information.

 

(a) Confidentiality. In addition to the Nondisclosure requirements of the
Executive Employment Agreement, Executive agrees to keep confidential, except as
Cyren may otherwise consent in writing, and not to publish, disseminate or
otherwise disclose, or make any use of except for the benefit of Cyren, at any
time either during or subsequent to his term of service, any trade secrets or
confidential information, knowledge or data of Cyren, including but not limited
to that which relates to Cyren or its products, software, research, inventions,
services, development, Assignable Inventions (as hereafter defined), processes,
know-how, designs, formulas, test and evaluation data, purchasing, accounting,
customer lists, business plans, marketing plans and strategies, pricing
strategies, employees and employee compensation, or other subject matter
pertaining to any business of Cyren or any of its clients, customers,
Executives, stockholders, licensees, licensors or affiliates, that Executive may
produce, obtain or otherwise acquire or have access to during the course of his
engagement by Cyren (collectively the “Confidential Information”), except as
herein provided. Executive further agrees not to deliver, reproduce or in any
way allow any Confidential Information to be delivered to or used by any third
parties without specific direction or consent of a duly authorized
representative of Cyren. All Confidential Information, and all tangible
materials containing Confidential Information, are and shall remain the sole
property of Cyren. Without Cyren’s prior written approval, Executive will not
directly or indirectly disclose the terms of this Agreement to any third party.

 

(b) Limitation. Executive shall have no obligation under this Agreement to
maintain in confidence any information that: (i) is in the public domain at the
time of disclosure, (ii) though originally Confidential Information,
subsequently enters the public domain other than by breach of Executive’s
obligations hereunder or by breach of another person’s or entity’s
confidentiality obligations, as of the date of its entering the public domain or
(iii) is shown by documentary evidence to have been known by Executive prior to
disclosure to Executive by Cyren.

 

(c) Former Employer Information. Executive agrees that he will not, during the
term of his employment, (i) improperly use or disclose any proprietary
information or trade secrets of any former employer or other person or entity
with which Executive has an agreement or duty to keep in confidence information
acquired by Executive, if any, and (ii) bring onto the premises of Cyren any
document or confidential or proprietary information belonging to such employer,
person or entity unless consented to in writing by such employer, person or
entity. Executive will indemnify Cyren and hold it harmless from and against all
claims, liabilities, damages and expenses, including reasonable attorneys’ fees
and costs of suit, arising out of or in connection with any violation of the
foregoing.

 



13

 

 

(d) Third Party Information. Executive recognizes that Cyren has received, and
in the future will receive, from third parties their confidential or proprietary
information subject to a duty on Cyren’s part to maintain the confidentiality of
such information and to use it only for certain limited purposes. Executive
agrees that Executive owes Cyren and such third parties, during Executive’s
engagement by Cyren and thereafter, a duty to hold all such confidential or
proprietary information in the strictest confidence and not to disclose it to
any person, firm and to use it in a manner consistent with, and for the limited
purposes permitted by, Cyren’s agreement with such third party.

 

2. Conflicts of Interest. Executive agrees that, during his engagement with
Cyren, Executive will not engage in any other employment, occupation, consulting
or other activity relating to the business in which Cyren is now or may
hereafter become engaged, or that would otherwise conflict with his obligations
to Cyren.

 

3. Inventions.

 

(a) Inventions Retained and Licensed. Executive has attached hereto, as an
exhibit, a list describing all inventions, ideas, improvements, designs and
discoveries, whether or not patentable and whether or not reduced to practice,
original works of authorship and trade secrets made or conceived by or belonging
to Executive (whether made solely by Executive or jointly with others) that (i)
were developed by Executive prior to Executive’s engagement by Cyren
(collectively, “Prior Inventions”), (ii) relate to Cyren’s actual or proposed
business, products or research and development and (iii) are not assigned to
Cyren hereunder; or, if no such list is attached, Executive represents that
there are no such Prior Inventions. Executive hereby acknowledges that, if in
the course of his service for Cyren, Executive incorporates into a Company
product, process or machine a Prior Invention owned by Executive or in which he
or she has an interest, Cyren is hereby granted and shall have a nonexclusive,
royalty-free, irrevocable, perpetual, worldwide right and license to make, have
made, modify, use, sell, sublicense and otherwise distribute such Prior
Invention as part of or in connection with such product, process or machine.

 

(b) Assignment of Inventions. Except as provided in Section 3(e) hereof,
Executive hereby assigns and transfers to Cyren his entire right, title and
interest in and to all inventions, ideas, improvements, designs and discoveries
(the “Inventions”), whether or not patentable and whether or not reduced to
practice, made or conceived by Executive (whether made solely by Executive or
jointly with others) during the period of his service with Cyren that (i) relate
in any manner to the actual or demonstrably anticipated business, work or
research and development of Cyren, its affiliates or subsidiaries, (ii) are
developed in whole or in part on Cyren’s time or using Cyren’s equipment,
supplies, facilities or Confidential Information or (iii) result from or are
suggested by any task assigned to Executive or any work performed by Executive
for or on behalf of Cyren, its affiliates or subsidiaries. Executive further
acknowledges that all original works of authorship that are made by Executive
(solely or jointly with others) within the scope of and during the period of
Executive’s employment by Cyren and that are protectable by copyright are “works
made for hire,” as defined in the U.S. Copyright Act.

 



14

 

 

(c) Disclosure of Inventions. Executive agrees that in connection with any
Invention: (i) Executive shall promptly disclose such Invention in writing to
the Cyren President on an “Invention Notification” (which shall be received in
confidence by Cyren), in order to permit Cyren to claim rights to which it may
be entitled under this Agreement and (ii) Executive shall, at Cyren’s request,
promptly execute a written assignment of title to Cyren for any Invention
required to be assigned by Section 3(b) (an “Assignable Invention”), and
Executive will preserve any such Assignable Invention as Confidential
Information of Cyren.

 

(d) Patent and Copyright Registrations. Executive agrees to assist Cyren, or its
designee, at Cyren’s expense, in every proper way to secure Cyren’s rights in
the Assignable Inventions and any copyrights, patents, mask work rights or other
intellectual property rights relating thereto in any and all countries,
including the disclosure to Cyren of all pertinent information and data with
respect thereto, the execution of all applications, specifications, oaths,
assignments and other instruments that Cyren shall deem necessary in order to
apply for and obtain such rights and in order to assign and convey to Cyren, its
successors, assigns and nominees the sole and exclusive rights, title and
interest in and to such Assignable Inventions, and any copyrights, patents, or
other intellectual property rights relating thereto. Executive further agrees
that his obligation to execute or cause to be executed, when it is in his power
to do so, any such instrument or papers shall continue after the termination of
Executive’s engagement by Cyren. If Cyren is unable because of Executive’s
mental or physical incapacity or for any other reason to secure Executive’s
signature to apply for or to pursue any application for any U.S. or foreign
patents or copyright registrations covering Assignable Inventions or original
works of authorship assigned to Cyren as above, then Executive hereby
irrevocably designates and appoints Cyren and its duly authorized officers and
agents as Executive’s agent and attorney-in-fact, to act for and in Executive’s
behalf and stead to execute and file any such applications and to do all other
lawfully permitted acts to further the prosecution and issuance of letters
patent or copyright registrations thereon with the same legal force and effect
as if executed by Executive.

 

(e) Other Obligations. Executive acknowledges that Cyren from time to time may
have agreements with other persons or companies that impose obligations or
restrictions on Cyren regarding Inventions made during the course of work
thereunder or regarding the confidential nature of such work. Executive agrees
to be bound by all such obligations and restrictions and to take all action
necessary to discharge the obligations of Cyren thereunder.

 

4. Return of Confidential Material/Company Assets. In the event of termination
of Executive’s services for Cyren for any reason whatsoever, Executive agrees to
promptly surrender and deliver to Cyren all records, materials, equipment,
drawings, documents and data of any nature pertaining to any Confidential
Information or to his services for Cyren, and Executive will not retain or take
with him any tangible materials containing or pertaining to any Confidential
Information that Executive may produce, acquire or obtain access to during the
course of his engagement. Executive also agrees to return all company assets all
Cyren -related information and property that the employee has in his/her
possession, including without limitation, documents, files, records, manuals,
information stored on a personal computer or on a computer disc, supplies, and
equipment or office supplies. Violation of this policy is a serious offense and
will result in appropriate disciplinary action, up to and including discharge.

 



15

 

 

5. Computer and Communication Accounts. Cyren may provide Executive with one or
more accounts that provide Executive with access to Cyren’s computer network
(including without limitation e-mail systems) and voice mail and other
communication systems. In using such account(s), Executive agrees to comply in
all respects with Cyren’s access and usage policies and procedures as in effect
from time to time. Except in accordance with such policies, Executive shall not
encrypt, password protect or otherwise restrict access to any messages,
communications, files or other data on Cyren’s computer network or communication
systems without the prior written consent of Cyren. In the event that Executive
does encrypt or password protect any messages, communications, files or other
data, Executive shall provide an authorized employee of Cyren with each
encryption key and/or password so used by Executive on Cyren’s computer network
or communication systems. Cyren shall have the right to access, review, monitor
and/or terminate any or all of Executive’s accounts at any time and for any
reason and Executive agrees to fully cooperate with and assist Cyren in
connection with removing any passwords used by Executive, and/or decrypting any
messages, communications, files or other data encrypted by Executive, on Cyren’s
computer network or communication systems.

 

7. Representations. Executive agrees to execute any proper oath or verify any
proper document required to carry out the terms of this Agreement. Executive
represents that his performance of all the terms of this Agreement will not
breach any agreement to keep in confidence proprietary information acquired by
Executive in confidence or in trust prior to Executive’s retention by Cyren.
Executive has not entered into, and Executive agrees that he or she will not
enter into, any oral or written agreement in conflict herewith.

 

8. General Provisions.

 

(a) Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by the laws of the State of Delaware. Executive hereby expressly
consents to the personal jurisdiction of the courts located in Delaware for any
lawsuit arising from or relating to this Agreement.

 

(b) Entire Agreement. This Agreement is an exhibit to and supplements the
Executive Employment Agreement. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, will be effective
unless in writing signed by the party to be charged. Any subsequent change or
changes in Executive’s duties or compensation will not affect the validity or
scope of this Agreement.

 

(c) Severability. If one or more of the provisions in this Agreement are deemed
void by law, then the remaining provisions will continue in full force and
effect.

 

(d) Successors and Assigns. This Agreement will be binding upon Executive’s
heirs, executors, administrators and other legal representatives and will be for
the benefit of Cyren, its successors, and its assigns.

 

(e) Counterparts. This Agreement may be signed in two counterparts, each of
which shall be deemed an original and both of which shall together constitute
one and the same instrument.

 

16

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Confidential
Information and Invention Assignment Agreement as of April 23, 2019.

 

EMPLOYEE   CYREN INC.       By: /s/ Brett Michael Jackson   By: /s/ Lior
Samuelson Name:  Brett Michael Jackson   Name:   Lior Samuelson     Title:
Chairman and Chief Executive Officer

 

 

17



 

